COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00677-CV
Style:                             In the Interest of D.P.V., AKA D.P.V., Child


Date motion filed*:                September 16, 2013
Type of motion:                    Unopposed motion for first extension of time to file appellant’s brief
Party filing motion:               Appellant
Document to be filed:              Appellant’s brief

Is appeal accelerated?       Yes

If motion to extend time:
         Original due date:                              September 16, 2013
         Number of previous extensions granted:               0             Current Due date: September 16, 2013
         Date Requested:                                 October 16, 2013

Ordered that motion is:

                   Granted in part
                    If document is to be filed, document due: October 7, 2013
                            The Court will not grant additional motions to extend time absent extraordinary
                             circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: September 18, 2013




November 7, 2008 Revision